Quillian, Chief Judge,
dissenting.
I respectfully dissent from Division 2 of the majority opinion. I concur with that portion thereof that finds the testimony of plaintiffs former partner regarding whether they should sue the widow to be inadmissible. However, I find no reversible error for two reasons.
One — plaintiffs amended complaint alleged defendant had been stubbornly litigious and prayed for expenses of litigation pursuant to Code Ann. § 20-1404 (Code § 20-1404). The defendant contended that plaintiff was the litigious party and moved for admission of this testimony on that basis. Thus, the objectionable testimony related only to an issue of expenses of litigation or attorney fees which would be considered by a jury only in the event they found for the plaintiff. This court and the Supreme Court has heretofore followed the universal rule of long standing, phrased succinctly in Maloy v. Dixon, 127 Ga. App. 151, 156 (193 SE2d 19): “[E]rrors in the giving of a charge, failure to charge, denial of requests to charge, or in the admission or exclusion of evidence, . . . are harmless and afford no ground for reversal where a verdict was returned in favor of the defendant.” (Emphasis supplied.) (See fn. 2, with 22 supporting citations); accord: F. N. Roberts Corp. v. Southern Bell &c. Co., 132 Ga. App. 800, 802 (209 SE2d 138); Reliford v. Central of Ga. R. Co., 140 Ga. App. 782 (4) (232 SE2d 129); Minter v. Powell, 152 Ga. App. *872449, 452 (4) (263 SE2d 235); Guthrie v. Pilgrim Realty Co., 156 Ga. App. 692, 694 (3) (275 SE2d 686); Basic Four Corp. v. Parker, 158 Ga. App. 117, 121 (279 SE2d 241); Robinson v. Murray, 198 Ga. 690 (2) (32 SE2d 496); Foster v. Sikes, 202 Ga. 122, 126 (42 SE2d441); Haugabrook v. Taylor, 225 Ga. 317, 318 (168 SE2d 162). Accordingly, where the jury arrives at a verdict on the main action for the defendant they never reached the issue of expenses of litigation or attorney fees and any allegation of error concerning litigiousness need not be considered. Parsons v. Foshee, 80 Ga. App. 127, 132 (4) (55 SE2d 386); Brand v. Montega Corp., 233 Ga. 32 (3) (209 SE2d 581); First American Bank v. Bishop, 244 Ga. 317, 320 (2) (260 SE2d 49); Fulton National Bank v. Marshall, 245 Ga. 745, 747 (267 SE2d 225).
Secondly — the plaintiffs objection at trial was: “I would like to raise the objection of relevance. How the man died, when he died, I think... THE COURT: Yes, sir. I sustain the objection. Let’s move on to what’s involved in the case. [Defendant’s counsel]: May we approach the Bench, Your Honor?” Then followed an explanation of why the defendant thought the testimony was admissible and the court permitted him to continue. Thus, plaintiff had every opportunity, at the bench hearing, to advance any argument he desired as to why he contended the evidence to be inadmissible. He placed only the objection of “relevance” and that was to “How the man died, when he died ...” This court and the Supreme Court has held repeatedly: “A mere objection to evidence that it was incompetent or irrelevant or immaterial or without probative value or a conclusion is entirely too vague and indefinite for decision by the trial court or by the appellate court.” State Hwy. Dept. v. Harrison, 115 Ga. App. 349 (3) (154 SE2d 723) (emphasis supplied); accord: Hudson v. Miller, 142 Ga. App. 331 (1) (235 SE2d 773); Gwinnett Commercial Bank v. Flake, 151 Ga. App. 578, 581 (260 SE2d 523); Hogan v. Hogan, 196 Ga. 822 (1) (28 SE2d 74); Middleton v. Waters, 205 Ga. 847 (4) (55 SE2d 359); Greyhound Corp. v. Clough, 211 Ga. 574 (2) (87 SE2d 387); Dixie Belle Mills v. Specialty Machine Co., 217 Ga. 104, 112 (5) (120 SE2d 771); Isley v. Little, 219 Ga. 23 (7) (131 SE2d 623).
In Salmon v. Salmon, 223 Ga. 129 (2) (153 SE2d 719), the Supreme Court was faced with a similar issue. The wife’s petition for divorce alleged cruel treatment. The husband’s cross-complaint also alleged cruel treatment as the basis for his prayer for divorce. The Supreme Court commented that “[b]y these allegations the question of who was cruel to whom” was then “on the line.” In the instant case the question of who was the litigious party was “on the line.” In Salmon, the wife was asked “if in a suit against a former husband she *873charged... exactly and precisely the same allegations...?” Counsel’s objection was: “this has nothing to do with the issues in this case, as to what was involved in another case . . The Supreme Court held: “This objection is insufficient to present any question for decision.” 223 Ga. at 129.1 find the “relevance” objection in the instant case to be of the same type. It lacks specificity and is too general to require a ruling either by the trial court or this court. In fact, after plaintiff’s counsel heard the discussion at the bench trial, it appears that he acquiesced in the ruling and did not pursue the matter further.
I find no reversible error and would affirm.
I am authorized to state that Presiding Judge McMurray and Judge Sognier concur in this dissent.